Citation Nr: 0213540	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  94-13 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of earlobe cysts.

2.  Entitlement to an effective date earlier than September 
20, 1993, for the award of a 10 percent schedular evaluation 
for residuals of earlobe cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The appellant had active service from November 1976 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision issued by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veteran Affairs (VA).

Service connection for this condition was granted in a March 
1980 unappealed rating decision which assigned a 
noncompensable rating.  In September 1981, the veteran filed 
a claim for an increased rating, and perfected an appeal of 
the RO's January 1982 rating decision.  In October 1983, the 
Board issued a decision denying an increased rating.  The 
veteran filed subsequent claims for increased ratings, which 
were all denied, remained unappealed, and became final.  The 
most recent of these was in March 1989.

In September 1993, the veteran filed a new claim for a 
compensable rating for residuals of earlobe cysts. A February 
1994 rating decision increased the evaluation from 0 to 10 
percent, effective from September 20, 1993, the date of the 
claim.  The veteran filed a notice of disagreement in 
February 1994, asserting a higher rating and an earlier 
effective date of 1981, and timely perfected an appeal on 
both issues.

The veteran requested a hearing before a hearing officer at 
the RO, was scheduled for March 1995, but he failed to 
appear.  A hearing scheduled for September 2002 before the 
Board was canceled by letter dated in July 2002.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2. In September 1981 the veteran filed a claim for an 
increased rating for residuals of earlobe cysts.  In 
January 1982, the RO denied a compensable rating.

3. On appeal, in an October 1983 decision, the Board denied a 
compensable rating for residuals of earlobe cysts.  

4. The RO denied a compensable rating for earlobe cysts in 
March 1989 and the veteran did not appeal.

5. The current claim for increase was received September 20, 
1993.

6. There is no objective evidence of increased disability 
within the year prior to September 20, 1993

7. The cyst disorder has essentially remained stable over the 
years and productive of no more than exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, but without objectively demonstrated 
constant exudation or itching with extensive lesions or 
marked disfigurement nor by associated disfiguring acne or 
cystic scars of the head, face or neck or marked 
discoloration.

8. Post excision scars residuals of earlobe cysts are 
nondisfiguring; such scars are not shown to be other than 
well healed, nontender and without interference of an 
affected part.


CONCLUSIONS OF LAW

1. A schedular evaluation in excess of 10 percent for the 
residuals of earlobe cysts is not warranted. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991& Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and 
Diagnostic Codes 7800, 7802-7806, 7819 (2001).

2. The criteria for an effective date earlier than September 
20, 1993, for the award of a 10 percent evaluation for the 
residuals of earlobe cysts have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b), 5110, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.157, 3.160, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The veteran has been provided with several VA examinations to 
determine the nature and extent of his disability.  He and 
his representative have been provided with statements of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In VCAA 
letters dated in May 2001, February 2002, and April 2002, the 
RO requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, and what he could do to assist with his claims, and 
what evidence he needed to substantiate his claims, and what 
evidence VA would try to obtain for him.  Additionally, the 
veteran's representative has been given the opportunity to 
submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Analysis

Factual Background

A historical review of the record reveals VA treatment 
records and service medical records from November 1976 to 
1989, which generally show treatment on various occasions for 
recurrent cysts on bilateral earlobes.  A Board Decision of 
October 1983 found the disability principally manifested by 
complaints of pain, discomfort, periodic swelling, and 
recurrent incision and drainage procedures, resulting in 
postoperative scars on the ear lobes.  The scars were noted 
as not more than slightly disfiguring, and a noncompensable 
evaluation was continued.  The veteran filed several 
subsequent claims for an increased rating, which were denied 
by the RO, and remained unappealed.

On VA examination of January 1994, the veteran reported a 
history of multiple cysts in the pre- and post-auricular 
areas and earlobes, with itching, swelling and drainage of 
foul exudate, and multiple incision and drainage I&D 
procedures.  The examiner noted multiple lesions.  Objective 
findings showed 1x1 cm depressed scar of the right posterior 
ear; 0.3 x 0.1 cm scar of the right posterior earlobe; 2 x 
0.1 cm scar of the left preauricular area; 5 x 0.1 cm scars 
of the left posterior ear and earlobe; 3.3 x 0.3 cm 
subcutaneous nodule of the left posterior ear and earlobe; 
and multiple 0.1 x 0.1 cm subcutaneous nodules of the left 
and right posterior ears and earlobes.  The examiner noted a 
diagnosis of multiple epidermal inclusion cysts of the pre- 
and post-auricular areas with recurrent drainage and 
infection; scars described secondary to surgery for the 
cysts.  A 10 percent evaluation was assigned, effective 
September 1993.  Additional VA outpatient records submitted 
from 1991 to 1998 reflect treatment for unrelated conditions.  

A July 1998 private hospital Operative Report shows that the 
veteran underwent wide excision of skin and subcutaneous 
cyst, left ear lobe with advancement flap closure.  The 
surgeon noted that there was a palpable and large cyst in the 
ear lobe which was bulging posteriorly on the left side, with 
a corresponding pit with purulent cheesy material draining 
from it anteriorly.  There was a second smaller cyst, 
slightly superior to the large one which was not visible, but 
was easily palpable.  Specimens were noted as two cysts from 
the left ear lobe with corresponding skin from the first 
cyst, including the sinus tract from the first cyst.

November 1998 VA examination shows a history of recurrent 
epidermal cysts on the ears and post auricular areas for many 
years.  Flare-ups of epidermal cysts were noted as occurring 
three times per year. Findings were of a 0.5 x 0.7 cm non-
tender scar located in the right post-auricular area; a 0.5 x 
0.1 cm linear non-indurated non-tender scar noted in the left 
post-auricular area; a 1.3 x 0.1 linear non-indurated non-
tender scar in the left pre-auricular area; there were a few 
comedones noted in the left pre-auricular area.  The examiner 
concluded that there were several scars from either ruptured 
cysts and/or surgical procedures used to treat the cysts in 
the post-auricular areas.  These scars were somewhat 
concealed because of their post-auricular location.  The 
examiner noted one scar, the linear scar, in the left pre-
auricular area was non-tender and non-indurated, and non-
disfiguring.  All scars were noted as non-disfiguring.

August 2000 VA examination showed no facial scars.  On 
physical examination, there were small non-inflamed cysts in 
the post auricular area, the right greater than the left.  
There were several scars in the post-auricular area and on 
the posterior ear lobes secondary to previous I&D procedures 
and excisions.  There was a linear surgical scar measuring 1 
x 0.2 cm on the left post-auricular area.  The scar was noted 
as nonindurated and slightly tender.  There were multiple 
comedones in the postauricular area.  The examiner noted a 
diagnosis of multiple non-inflamed epidermal inclusion cysts 
post-auricular area; multiple scars on the post-auricular 
area, and left pre-auricular area secondary to previous 
surgeries for treatment of cysts.

The record includes a letter dated October 2001 from the 
veteran's private physician Dr. Mattel, verifying treatment 
for recurrent infections of sebaceous cysts behind both ears 
since May 1998.  The physician noted that despite surgery in 
July 1998, the problem persists, and the prognosis was very 
poor.

Private treatment notes from May 1998 , July 1998, August 
1998, September 2000, and November 2001 show treatment for 
recurrent infections of sebaceous cysts behind both ears, and 
for left ear cysts, with pain, itching and pus exudate.

February 2002 VA dermatological examination shows several 
small cysts noted on the right ear lobe.  There were several 
depressed scars in the post-auricular area, as well as the 
lobes of each ear, and a few open comedones in the left post-
auricular area.  A diagnosis of multiple epidermal cysts on 
the ears/post-auricular area, recurrent, was noted.

I.  Residuals of Earlobe Cysts: Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the RO has rated the veteran's residuals 
of earlobe cysts under 38 C.F.R. Part 4, Diagnostic Code 
7800, for scars, disfiguring, head, face or neck.

Diagnostic Code 7800 provides for a noncompensable rating for 
slightly disfiguring scars located on the head, face, or 
neck.  A 10 percent disability rating under Diagnostic Code 
7800 requires moderately disfiguring scars on the head, face, 
or neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

A note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent rating to 30 percent.

In addition to disability evaluation for scars that are 
disfiguring, additional disability evaluations are available 
for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration, or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. § 
4.118.  For scars that are superficial, poorly nourished, 
with repeated ulceration a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that 
are superficial, tender and painful on objective 
demonstration, a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7804.  For other scars the 
basis of evaluation is rated on limitation of function of 
affected part in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 7805.

Under Diagnostic Codes 7806 and 7819, a 10 percent rating is 
assigned for benign skin growths with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.

Under Diagnostic Code 7819, benign new growths of the skin 
may be rated as disfiguring scars.  Unless otherwise provided 
rate Code 7807 through 7819 as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
C.F.R. §§ 3.102, 4.3.

After review of the evidence of record, the Board recognizes 
that the veteran's service-connected residuals of cyst 
disability is inclusive of sebaceous cysts processes.  
Separate ratings are not in order for the overlapping 
manifestations and symptoms to include cystic and acne 
scarring. 38 C.F.R. § 4.14.  The veteran's underlying 
service-connected dermatologic process is best rated 
analogous to eczema under Diagnostic Code (DC) 7806.

Furthermore, a separate rating for cystic and acne scars 
based on disfigurement of the head, face and neck may not be 
assigned under Diagnostic Code 7800 as they are already 
contemplated in the rating assigned herein under DC 7806 
("exposed surface").  However, the Board may consider the 
criteria under Diagnostic Code 7800 as an alternative rating 
criteria for evaluating the service-connected skin disability 
by analogy if a higher rating may be assigned under that 
Diagnostic Code.
The Board has considered the criteria under Diagnostic Code 
7800 and finds that a higher rating under Diagnostic Code 
7800 is unwarranted because there is no evidence of severe, 
marked or unsightly deformity or marked or repugnant 
bilateral disfigurement.  Significantly, when examined in the 
post surgical November 1998 VA examination, all scars were 
described as non-disfiguring and non-indurated.  In August 
2000 VA examination, although a linear scar on the left post-
auricular area was noted to be slightly tender, it has 
otherwise consistently been described as nontender.  The 
Board finds that the single notation of slight tenderness is 
outweighed by the other examinations.  In addition, there is 
no evidence of ulceration or other symptoms that might 
support a 10 percent rating under Diagnostic Codes 7803 and 
7804, so there is no separate benefit to be had under those 
codes.  Also, there is no evidence of associated interference 
with function of an affected part under Diagnostic Code 7805.  
The Board recognizes that the veteran's claim of mental 
stress has already been recognized by the grant of service 
connection for depressive disorder with paranoid, anxiety and 
obsessive-compulsive features.

A comprehensive review of the evidence demonstrates that 
since the October 1993 VA examination, the veteran's service-
connected residuals of earlobe cysts has essentially remained 
stable.  That is, the disability has been productive of no 
more than exfoliation, exudation, or itching, with recurrent 
lesions involving the earlobes bilaterally, and the described 
pre- and post-auricular areas, with periodic I & D 
procedures, warranting a 10 percent evaluation under DC 7806.  
There has been no evidence of involvement of an extensive 
area, objectively demonstrated exudation or constant itching 
with extensive lesions or marked disfigurement, or associated 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or exceptionally repugnant 
manifestations meriting higher rating under DC 7806.

Notwithstanding the veteran's contention that his earlobe 
scars are currently disfiguring, the Board may not overlook 
the fact that on post surgical VA examinations in November 
1998, August 2000, and February 2002, scarring was generally 
consistently described as non-tender, non-indurated, and 
nondisfiguring.  In fact, all pertinent scars in the post-
auricular area were noted to be partially concealed due to 
their location, and described as well-healed.  

Further, in his November 1998 VA examination, he reported 
recurrences three times a year, and in March 2000 VA 
outpatient treatment notes, he reported recurrences only 
twice a year.  On November 1998 examination multiple 
epidermal inclusion cysts were noted as quiescent, and in 
August 2000, as non-inflamed.  In February 2002 VA 
examination they were described as multiple epidermal cysts 
on the ears, postauricular area, recurrent.  In August 2000 
VA examination, a linear surgical scar was described as 
nonindurated and slightly tender, yet none were described as 
disfiguring.  The Board notes that the record lacks competent 
medical evidence showing other than nondisfiguring cystic and 
surgical scars of the pre- and post auricular area, and the 
pertinent evidence fails to meet or more nearly approximate 
the severe disfigurement necessary for a higher rating under 
any applicable diagnostic codes.

Moreover, the Board points out that marked or severe 
disfigurement has never been noted by any examiner.  Neither 
are any residual scars productive of complete and repugnant 
deformity or marked deformity.  The Board has considered all 
pertinent sections of 38 C.F.R. § Parts 3 and 4 as required 
by the Court in Schafrath, 1 Vet. App. at 589.  The Board 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for the 
residuals of cyst disability.  A separate compensable rating 
for post excision scarring is not for application under 
Diagnostic Codes 7800, 7803, 7804 or 7805, for the reasons 
stated above.

In sum, the evidence of record presented in this case shows 
that the residuals of earlobe cysts have not been shown to be 
more than 10 percent disabling under any applicable 
diagnostic code.  The preponderance of the evidence being 
against the claim for an increased evaluation, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


II.  The Claim for an Earlier Effective Date

The statutory and regulatory provisions that set forth the 
procedures by which VA assigns effective dates for the award 
of increased disability compensation stipulate that such 
compensation is assigned as of the "date of receipt of claim 
or date entitlement arose, whichever is later." 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(1) (2001).  These provisions also 
stipulate, however, that such compensation may also be 
assigned based on the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date, 
otherwise date of receipt of claim." 38 C.F.R. § 3.400(o)(2) 
(2001).

The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. § 
3.400(b)(2)(i) (2001).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits. 
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission. 38 C.F.R. § 3.157.
Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim. 38 C.F.R. § 3.160(e).  The Board notes that, 
if a notice of disagreement is not filed within one year of 
notification of a rating decision on a claim, that rating 
decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.302(a), 20.1103.

The appellant contends in his statements and April 1994 
substantive appeal VA Form 9, that his assigned 10 percent 
evaluation for residuals of earlobe cysts should be effective 
from September 1981, when he filed his first claim for an 
increased rating of the service-connected residuals of 
earlobe cysts.

As the RO assigned an effective date of September 1993 in its 
February 1994 rating decision increasing the rating to 10 
percent, the initial inquiry includes evaluation of the 
claims for an increased rating filed before the current 
September 1993 effective date of the 10 percent evaluation.  
For the veteran to be entitled to an earlier effective date, 
there would have to be some clinical evidence entitling the 
veteran to an increased rating that could be reasonably 
construed as an informal claim for an increased rating dated 
within the one year time frame prior to September 1993, when 
the claim on appeal was filed.  

There is no evidence of record showing that the disability 
increased in severity in the one year period prior to the 
date of the new claim in September 1993.  Thus, although the 
veteran argues that the effective date should relate back to 
the original claim of September 1981, the regulations provide 
that, absent evidence showing an increase in severity 
warranting a 10 percent evaluation in the one year period 
prior to the date of the new claim, the proper effective date 
is the date of the claim.

As regards the assignment of an effective date from the first 
filed increased rating claim of September 1981, the Board 
notes that that CUE in prior final decisions is not being 
considered as a possible basis for an earlier effective date.  
The Board observes in this regard that the January 1982 RO 
rating decision was subsumed by the subsequent October 1983 
Board decision.  Consequently, the January 1982 RO rating 
decision would not be independently subject to review based 
on alleged CUE. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104; 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998).  No motion or filing 
alleging CUE in either the October 1983 Board decision, or in 
any later final decisions by the RO, has been filed.  See 38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  An issue of 
CUE is therefore not currently before the Board.

In sum, the Board's evaluation of the record shows no 
evidence that would permit the conclusion that the veteran's 
disability increased in severity within the one year period 
before the instant claim was filed in September 1993.  The 
pertinent VA regulations, applied to the evidence of record, 
provide no basis for an effective date earlier than September 
20, 1993.  No exceptions to the controlling legal criteria 
have been provided in the regulations and the Board must 
adhere to the limitations provided in the laws. 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of earlobe cysts is denied.

Entitlement to an effective date earlier than September 20, 
1993, for the award of a 10 percent schedular evaluation for 
residuals of earlobe cysts is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

